MURRAY, Judge.
Ginette Alcindor Rene, Plaintiff/Appellant, has appealed the trial court’s denial of her Motion for Alimony After Divorce. This appeal was lodged in this Court without a signed judgment as required by La.Code Civ. Proe. art. 1911. Although the record contains oral reasons for judgment given following the hearing on Ms. Rene’s motion, these do not take the place of a signed judgment. City of Kaplan v. Mayard, 616 So.2d 826 (La.App. 3rd. Cir.1993).
The Louisiana Supreme Court held that the correct interpretation of the Louisiana article 1911 is that an appeal granted before the signing of a final judgment is subject to dismissal until the final judgment is signed. Overmier v. Traylor, 475 So.2d 1094 (La. 1985).
Since no judgment has ever been signed in this ease, Ms. Rene, unlike the appellant in Overmier, will be able to begin the appeal process once the judgment has been reduced to writing and signed.
APPEAL DISMISSED.